Per Curiam : This was an action brought by plaintiffs in error to recover damages for property abutting on the elevated structure of the so-called Loop elevated railway in Chicago, the property being situated on the northeast corner of VanBuren and LaSalle streets, fronting on both streets. After the pleadings were settled the case was tried before a jury, which returned a verdict in favor of the defendants in error. This writ of error has been sued out to review the record. It is conceded by counsel for both sides that the legal questions raised on this writ of error are identical with those raised in Geohegan v. Union Elevated Railroad Co. (ante, p. 261.) The refused instructions asked in the Geohegan case are substantially the same as in this case. What is said in that case must control here, and therefore we need not discuss further the questions here raised. The judgment of the superior court of Cook county will be affirmed. Judgment affirmed. Cartwright and Duncan, JJ., dissenting.